—Determination of the respondent Police Commissioner, dated January 28, 1991, which found petitioner guilty of a disciplinary specification and imposed a forfeiture of 10 vacation days, is unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Eugene Nardelli, J.], entered on or about January 24, 1992) dismissed, without costs.
Substantial evidence supports respondent’s finding that petitioner punched a token clerk without justification (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443-444), and the penalty *366imposed is not shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222, 233). Concur — Sullivan, J. P., Carro, Ellerin and Rubin, JJ.